DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain (US 2017/0094718 A1).
Regarding claim 1, Chamberlain teaches an active phased array antenna device comprising: 
antenna elements to transmit and receive radio waves (Fig. 3, antenna 270, [0050]); 
active circuits connected to the antenna elements (Fig. 2, Fig. 3, RRH, [0050] remote radio head) and configured to start an operation upon supply of power distributed from a power supply circuit and transmit and receive signals via the antenna elements to which the active circuits are connected ([0003-0004] remote radio head); 
switches connected to the active circuits and configured to start, upon being closed, supply of power to the active circuits to which the switches are connected, and stop, upon being opened, the supply of power to the active circuits to which the switches are connected (Fig. 2, power supply 100, switch 140, [0047] power supply switches 140); and 
a control circuit to transmit, to the switches, switching signals to turn the switches on and off to control starting and stopping of the supply of power to the active circuits (Fig. 2, switch control 110, [0048] either pass or block selectively), wherein the control circuit sets a time difference between execution timings of executing the starting or the stopping of the supply of power to the active circuits (Fig. 2, [0048] it is inherent that there is a time difference between turning on and off a switch 140).
Regarding claim 14, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 14 is rejected under the same rationale as claim 1 above.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest a device, wherein  the control circuit changes open/closed states of the switching signals to be transmitted to the 20switches, at a switching timing obtained by subtracting, from the execution timing, a delay adjustment time that is a sum of (i) a propagation delay time due to a wiring length between each active circuit and a power supply section of the power supply circuit and (ii) a propagation delay time of the switching signal due to the wiring length between each active circuit and the control circuit, in combination with the other limitations of the claim.
Regarding claim 3, the prior arts fail to teach or reasonably suggest a device, wherein the control circuit changes, for each group including one or more of the active circuits, the24 open/closed states of the switching signals to be transmitted to the switches by setting time differences in the execution timings such that oscillations cancel each other in accordance with a ringing period of a power supply voltage, in combination with the other limitations of the claim.
Claims 4, 6, 8, 10, and 12 are objected to due to their dependencies to claim 2 above.
Regarding claim 5, the prior arts fail to teach or reasonably suggest a device, wherein the control circuit changes, for each active circuit, the open/closed states of the switching signal to be transmitted to the switch by setting timing differences in the execution timings such that a change in a time domain of transmission power of the whole active phased array antenna 15device follows a window function, in combination with the other limitations of the claim.
Regarding claim 7, the prior arts fail to teach or reasonably suggest a device, wherein the control circuit changes the open/closed states of the switching signal to be transmitted to the 25switch, for each set of active circuits grouped such that a change in a time domain of transmission power of the whole active phased array antenna device follows a window function at start or end of transmission operations of the active circuits by setting a uniform25 time difference to the execution timings, in combination with the other limitations of the claim.
Regarding claim 9, the prior arts fail to teach or reasonably suggest a device, further comprising: a semiconductor integrated circuit that includes (i) two or more lines of active circuits and switches among the active circuits and the switches and (ii) a delay circuit to transmit, with a time difference, the switching signal received from the control circuit to the 15switch to which the delay circuit is connected, wherein the control circuit sets time differences in the execution timings by transmitting the switching signal to the delay circuit for the switches, in combination with the other limitations of the claim.
Claim 11 is objected to due to its dependency to claim 3 above.
Claim 13 is objected to due to its dependency to claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEOKJIN KIM/Primary Examiner, Art Unit 2844